Citation Nr: 9915515	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  98-13 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition, and, if so, whether service connection is 
warranted.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include panic disorder with 
agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which found that the veteran had 
not submitted new and material evidence to reopen his claim 
for service connection for a back condition and denied 
entitlement to service connection for a panic disorder with 
agoraphobia.

The issues of entitlement to service connection for a back 
condition and an acquired psychiatric disorder are the 
subjects of the REMAND herein.  


FINDINGS OF FACT

1.  In a May 1992 rating decision, the RO denied, on the 
merits, the veteran's claim for service connection for a back 
condition.  The veteran was notified of that decision in May 
1992 and did not appeal.

2.  Since May 1992, the following evidence has been received:  
(1) the veteran's contentions, (2) service medical records; 
(3) lay statements; (4) medical records and a letter from 
Western Arkansas Counseling and Guidance Center; (5) reports 
of VA examinations conducted in December 1997; (6) medical 
records from Douglas Parker, M.D.; and (7) reports of a bone 
scan and lumbar spine magnetic resonance imaging conducted in 
July 1991.

3.  The evidence received since May 1992 is new and material.


CONCLUSIONS OF LAW

1.  The May 1992 RO rating decision that denied service 
connection for a back condition is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. § 3.160(d) (1998).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for a back condition 
is reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In July 1991, the veteran initially applied for service 
connection for a back condition.  The RO obtained his service 
medical records.  Beginning in February 1991, he complained 
of chronic low back pain related to lifting heavy objects.  
He indicated that he had injured his back in 1989 and 
received treatment from a chiropractor.  The initial 
diagnosis was mechanical low back pain.  He was hospitalized 
for four days in February 1991 for bedrest.  In March 1991, 
he began to report decreasing symptoms with symptom-free 
days.  However, he again complained of back pain beginning in 
May 1991, and the diagnosis was lumbar strain.  X-rays of the 
lumbar spine were within normal limits.  In June 1991, an 
examiner noted that the veteran had work-related low back 
syndrome that was probably aggravated by service.

The RO obtained the veteran's medical records from Douglas 
Parker, M.D., dated in July 1991, which showed treatment for 
lumbar strain.  The veteran reported reinjuring his back 
during service in February 1991.

A May 1992 rating decision denied service connection for low 
back pain after the veteran failed to report for a VA 
physical examination scheduled in August 1991.  It was 
indicated that the current extent of the veteran's back 
disability could not be determined.  The veteran was notified 
of this decision in May 1992 and did not appeal.

In October 1997, the veteran again filed a claim for service 
connection for a back condition.  He submitted duplicates of 
the physical profiles he had received during service in 1991 
while being treated for back pain.  He submitted lay 
statements from P.B., J.L.B., J.B., and his wife.  Although 
these statements primarily concerned the change in the 
veteran's personality after his period of military service, 
it was indicated that he complained of back pain after 
service.  The veteran submitted his medical records from 
Western Arkansas Counseling and Guidance Center for 
psychiatric treatment in 1997.  It was noted that he had back 
problems.

In December 1997, the veteran underwent a VA physical 
examination.  He stated that he had injured his back prior to 
service when lifting heavy furniture.  He then aggravated his 
back condition during service with heavy lifting and "other 
activities."  He stated that he could sit or stand for 45 
minutes before having to change positions due to the pain.  
He was using a cane that had been given to him by a friend.  
He had not had surgery.  He complained of constant aching 
pain that radiated down the right leg, almost to the foot.  
The right leg felt numb.  He also had weakness, stiffness, 
fatigability, and lack of endurance.  Physical movements such 
as lifting or turning aggravated the pain.  Upon examination, 
the veteran was limping with his right leg.  There were no 
muscle spasms.  He had moderate tenderness over the 
lumbosacral spine.  Straight leg raising test was negative to 
90 degrees on the left and caused back pain at 80 degrees on 
the right.  Deep tendon reflexes were 2+ at the knees and 
ankles.  Lower extremity muscle strength was 4/5.  There were 
no sensory deficits or neurological abnormalities.  There 
were no postural abnormalities or fixed deformities.  X-rays 
were normal, and the diagnosis was chronic lumbosacral 
strain. 

A May 1998 rating decision, inter alia, found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a back condition.  
In his substantive appeal, the veteran stated that he was 
treated during service for his back problems and that these 
problems had worsened.  He submitted reports of a bone scan 
and magnetic resonance imaging (MRI) of the lumbar spine 
conducted in July 1991.  The bone scan showed no 
abnormalities of the lumbar spine.  The MRI showed a possible 
small left paracentral herniated nucleus pulposus at L5 and 
mild degenerative changes within the L5 disc.  He also 
submitted additional medical records from Dr. Parker for 
follow-up treatment later in July 1991.  It was indicated 
that his back was doing a little bit better.


II. Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1998).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

In a May 1992 rating decision, the RO denied, on the merits, 
the veteran's claim of entitlement to service connection for 
a back condition.  A letter from the RO, advising the veteran 
of that decision and of appellate rights and procedures, was 
issued in May 1992.  The veteran did not appeal this 
decision; therefore, it is final.  38 U.S.C.A. § 7105 (West 
1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) concluded in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
"reasonable-possibility-of-a-change-in-outcome" test 
established by Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Elkins, 12 Vet. App. at 214 and 218.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the veteran has submitted new and 
material evidence to reopen this claim will be made pursuant 
to the definition of new and material evidence contained in 
38 C.F.R. § 3.156(a), as discussed above.  No prejudice to 
the veteran results from the Board's consideration of this 
claim.  He was provided notice of the applicable laws and 
regulations regarding new and material evidence, including 
38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, the Board's review of this claim under 
the more flexible Hodge standard accords the veteran a less 
stringent "new and material" evidence threshold to 
overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).  Generally, a well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In order to be well grounded, a claim 
for service connection must be accompanied by supporting 
evidence that the particular disease, injury, or disability 
was incurred in or aggravated by active service; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-611 (1992); Murphy, 1 Vet. App. at 81. 

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  This 
third element may be established by the use of statutory 
presumptions.  Caluza, 7 Vet. App. at 506.  Truthfulness of 
the evidence is presumed in determining whether a claim is 
well grounded.  Id. at 504.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (1998).  There is no aggravation of a 
preexisting disease or injury if the condition underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b) (1998).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, will not be considered service connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1) (1998).  Intermittent or temporary 
flare-ups during service of a preexisting injury or disease 
do not constitute aggravation; rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The evidence received subsequent to May 1992 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since the May 1992 rating 
decision, the following evidence has been received:  (1) the 
veteran's contentions, (2) service medical records; (3) lay 
statements; (4) medical records and a letter from Western 
Arkansas Counseling and Guidance Center; (5) reports of VA 
examinations conducted in December 1997; (6) medical records 
from Dr. Parker; and (7) reports of a bone scan and lumbar 
spine MRI conducted in July 1991.

To the extent that the veteran contends that his preexisting 
back condition was aggravated by his period of active 
military service, this evidence is not new.  He has not 
submitted any new contentions regarding this condition; he 
has merely, at best, repeated his prior assertions.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the May 1992 rating decision and is not 
new for purposes of reopening a claim.

The service medical records submitted by the veteran were 
duplicates of service medical records associated with the 
claims file at the time of the May 1992 rating decision.  
This evidence is therefore not new for purposes of reopening 
a claim.

The rest of the evidence received since May 1992, as detailed 
above, is new in that it was not previously of record.  It is 
necessary, therefore, to decide if this evidence is material.  
To be material, it must bear directly and substantially on 
the merits of each essential element that was a basis for the 
prior denial.  Because the veteran is seeking to establish 
service connection for a preexisting back condition, material 
evidence would be significant evidence that bore 
substantially and directly on the existence of a current back 
disorder that was aggravated by the veteran's period of 
active military service.

The Board concludes that the veteran has submitted material 
evidence.  The basis of the 1992 denial was that there was no 
evidence regarding the severity of the veteran's post-service 
back condition and no way to determine, therefore, whether 
his preexisting back condition had been aggravated by his 
military service.  As noted above, whether a preexisting 
condition has been aggravated by service will be determined 
on the basis of all of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  Therefore, in 1992, the RO was unable 
to evaluate the veteran's claim because there was 
insufficient evidence regarding the manifestations of his 
back disorder subsequent to service.  

Such evidence is now of record, as shown by the 1997 VA 
examination.  This evidence bears directly and substantially 
upon the pertinent issue regarding this claim (i.e., that the 
veteran's back condition was aggravated by service).  This 
evidence is not significant by itself, since it merely shows 
the severity of the veteran's current back disability without 
indicating that it was aggravated by his military service.  
This evidence is significant, however, when considered in 
conjunction with the evidence previously of record.  The 
veteran's service medical records showed extensive treatment 
for his back condition during service, as well as the opinion 
of a medical professional during service that the veteran's 
back condition was probably aggravated by service.  The 
evidence of his current back condition, in conjunction with 
his service medical records, provides plausible evidence that 
the veteran's preexisting back condition was aggravated by 
his period of active military service. 

The new evidence submitted by the veteran is so significant 
that it must be considered in order to fairly decide the 
merits of his claim, and this evidence is therefore material 
evidence.  Accordingly, the new and material evidence serves 
to reopen the veteran's claim for service connection for a 
back condition.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


ORDER

As new and material evidence has been received to reopen the 
veteran's claim for service connection for a back condition, 
the claim is reopened, and, to that extent, the appeal is 
allowed.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claims. 

Back condition

Having reopened this claim, the Board finds that further 
development is necessary for a fair decision in this case.  

First, there are additional medical records that the RO 
should attempt to obtain.  On his 1991 compensation claim, 
the veteran indicated that he had been treated by Doctors 
Louis Green and Wallace Hayes for the back injury he 
sustained in 1989.  These records are relevant to determining 
the extent of the veteran's back condition that existed prior 
to his entry into service.  Therefore, an effort to obtain 
these records is warranted.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995). 

Second, it is appropriate to provide the veteran another VA 
examination.  Based on the extensive inservice treatment for 
his back condition and the fact that he continues to 
experience back symptomatology six years after his separation 
from service, it is necessary that a medical examiner review 
the claims file, including the veteran's service medical 
records, and render an opinion as to whether his preexisting 
back condition was aggravated by his military service.  The 
Board does not currently have sufficient medical evidence 
upon which to base a decision.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991); Santiago v. Brown, 5 Vet. App. 
288, 292 (1993).

Acquired psychiatric condition

It is necessary to obtain a medical opinion as to the 
etiology of the veteran's psychiatric disorder.  He was 
provided a VA psychiatric examination in 1997, and the 
examiner concluded that the veteran's symptoms were 
consistent with a panic disorder with agoraphobia and a 
dependent personality disorder.  Medical records from Western 
Arkansas Counseling and Guidance Center showed diagnosis of 
panic disorder with agoraphobia with an Axis IV of "Desert 
Storm."  Axis IV is for reported psychosocial and 
environmental problems that may affect the diagnosis, 
treatment, and prognosis of the psychiatric condition, and 
the medical professional may note problems that occurred 
prior to the year before the evaluation if these clearly 
contributed to the mental disorder.  DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders at 41-42 (4th ed. 1994)).  

It is not clear from the evidence of record whether the 
veteran's panic disorder is related to his military service.  
Although he did not receive treatment during service for a 
chronic psychiatric condition, he did complain of 
experiencing nervous trouble upon his separation from 
service, and his dental treatment records showed that he 
experienced heart palpitations possibly due to anxiety.  The 
Board does not currently have sufficient information upon 
which to decide the veteran's claim.  See Colvin, 1 Vet. App. 
at 175; Santiago, 5 Vet. App. at 292.

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Ask the veteran to complete release 
forms for Doctors Louis Green, Wallace 
Hayes, and any other medical professional 
who treated him for his back condition 
after the 1989 injury, but prior to 
service, so that the RO may request his 
treatment records.  All requests for 
records and any records obtained should 
be associated with the claims file.  If 
any of these records are not obtained, 
tell the veteran of the negative results, 
so that he will have an opportunity to 
obtain these records and submit them in 
keeping with his ultimate responsibility 
to furnish evidence in support of his 
claim.  38 C.F.R. § 3.159(c) (1998).

2.  After obtaining as many of the above-
referenced medical records as possible, 
request that the veteran's claims folder 
be reviewed by an orthopedic specialist 
in order to provide a medical opinion.  
The examiner's attention is directed to 
(a) the veteran's service medical 
records; (b) medical records from Dr. 
Douglas Parker for treatment in 1991; (c) 
the report of the VA examination 
conducted in 1997; and (d) any records 
obtained upon remand regarding treatment 
prior to service.

The examiner is asked to provide the 
following opinion.  The complete medical 
rationale for all opinions is to be 
included in the report.

Do the veteran's service medical 
records show that there was an 
increase in his back disability 
during service?  If so, it is clear 
and unmistakable that the increase 
in severity was due to the natural 
progress of the disability?

3.  Return the veteran's claims folder to 
the same examiner who conducted the 
psychiatric examination in December 1997 
at the VA Medical Center in Fayetteville, 
Arkansas, in order to obtain a medical 
opinion.  If the same examiner is 
unavailable, request that a qualified 
specialist review the claims folder.  The 
examiner is asked to indicate in the 
report that he or she has reviewed the 
claims file, including the veteran's 
service medical records. 

The examiner is asked to render an 
opinion as to whether it is as likely as 
not that the veteran's panic disorder 
with agoraphobia is etiologically related 
to his active military service, including 
complaints of nervous trouble and a 
notation of anxiety in the dental 
treatment records.  The medical rationale 
for all opinions expressed must be 
provided.

4.  Thereafter, review the claims folder 
and ensure that the examination reports 
include fully detailed descriptions and 
all opinions requested.  If any report 
does not, it must be returned to the 
examiner for corrective action.  
38 C.F.R. § 4.2 (1998).

5.  Thereafter, readjudicate the 
veteran's claims for service connection 
for a back condition and acquired 
psychiatric disorder, with consideration 
of the additional evidence developed upon 
remand.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (Historical and 
Statutory Notes) (West Supp. 1998).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

